Citation Nr: 1741886	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a compensable rating for tinea pedis and cruris.

3.  Entitlement to a compensable rating for diabetic cataracts.

4.  Entitlement to a compensable rating for bilateral peripheral neuropathy of the upper extremities.

5.  Entitlement to a compensable rating for bilateral peripheral neuropathy of the lower extremities.

6.  Entitlement to a compensable rating for erectile dysfunction.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.

Specifically, there appears to be outstanding private treatment records that may help substantiate the Veteran's claims.  The Veteran seeks increased ratings for PTSD, tinea pendis and cruris, diabetic cataracts, and erectile dysfunction.  In a statement received in August 2016 the Veteran requested that private treatment records are obtained in support of the claims on appeal.  The Veteran also submitted VA Forms 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs, to obtain private treatment records from Dr. Chealer D. Miller, Dr. James S. Abraham, and Dr. Venkat Routhu.  A review of the record does not indicate these treatment records have been associated with the claims file.  Therefore, before the Board can adjudicate the Veteran's claims on the merits, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159 (c) (2016).

For the sake of efficiency, the AOJ's adjudication of the claim should include consideration of all additional evidence received prior to and since the last adjudication in the July 2016 supplemental statement of the case that has not previously been considered.  The AOJ should specifically consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's private treatment records from the following providers: Dr. Chealer D. Miller, Dr. James S. Abraham, and Dr. Venkat Routhu.  If any of these identified records are not available, notify the Veteran of the missing records, the attempts made, and allow an opportunity for him to provide the records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  38 C.F.R. § 3.159.

2.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHJART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


